Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 1 of 8 - Page ID#: 273




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

                                   ELECTRONICALLY FILED

  CONNIE L. HACKER,

                      Plaintiff,                      Case No. 6:18-cv-00334-REW
  v.
                                                       PLAINTIFF’S MOTION TO COMPEL
  AETNA LIFE INSURANCE COMPANY,

                      Defendant.



       I. Introduction

          Connie Hacker (“Hacker”) worked for Adventist Health System for nearly 38 years, and

 was last employed as a Surgical Technician.           When Hacker became unable to work in

 March 2017, she applied for disability benefits under her policy with the Defendant Aetna Life

 Insurance Company. Disability benefits are to be paid to Hacker if she is only able to perform

 some of the material duties of her occupation due to an illness or injury. Despite the Social

 Security Administration approving Hacker‟s claim for disability benefits, which required Hacker

 to be disabled from any occupation, Defendant denied disability benefits to Hacker alleging she

 was not disabled, and, thus able to perform all of the material duties of her occupation as a

 Surgical Technician.

          Part of the basis of Defendant‟s denial of Hacker‟s benefits was the Defendant‟s reliance

 on a paper file review by Dr. Philip Marion, who was retained by Defendant. Dr. Marion did not

 examine Hacker, but reviewed her file and alleged called a treating nurse. Dr. Marion‟s report

 states Hacker has “no specific impairment that supports activity restrictions and/or limitations.”



                                                  1
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 2 of 8 - Page ID#: 274




 Said opinion that Hacker has no restrictions or limitations is in sharp contrast to multiple medical

 providers (Teresa Cole, APRN, Betty Sizemore, APRN, Tiffany Coffman, PT, and Dr. Frank

 Burke) who actually examined or treated Hacker and found her unable to work.

        In fact, Defendant‟s own claims file reveals the following: “Does clinical information

 support disability? Yes.” This entry was made by Defendant‟s own nurse, Kristen McQuillan.

 However, after Hacker‟s file was later reviewed by Dr. Marion, Defendant decided to deny all

 benefits to Hacker and never issued any payment related to her claims for short-term or

 long-term disability benefits.

        Dr. Marion‟s opinion that Hacker has no restrictions is a blatant disregard of Hacker‟s

 treating medical providers and in stark contrast to the medical records. As such, Hacker sought

 information regarding the relationship between the Defendant and Dr. Marion and how often

 Dr. Marion prepares reports that are favorable to the Defendant and result in a denial of benefits

 to claimants who assert they are disabled.

        Hacker has requested the Defendant to provide the number of times Dr. Marion found a

 claimant to be able to work in at least a sedentary occupation or found the claimant not to be

 disabled. (Interrogatory 13) This request has been limited to the years 2017 and 2018, but

 Defendant has refused to produce this statistical information.

        This discovery dispute was brought before this Court on August 1, 2019, and the Court

 sustained Defendant‟s objection to providing said statistical information. Although the Court

 sustained Defendant‟s objections, the Court noted Hacker would be granted leave to file a

 motion to compel regarding this matter. [DE 26]




                                                  2
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 3 of 8 - Page ID#: 275




     II. Argument

         FRCP 26(b)(1) states: “Unless otherwise limited by court order, the scope of discovery is

 as follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to

 any party's claim or defense and proportional to the needs of the case, considering the importance

 of the issues at stake in the action, the amount in controversy, the parties' relative access to

 relevant information, the parties' resources, the importance of the discovery in resolving the

 issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.

 Information within this scope of discovery need not be admissible in evidence to be

 discoverable.”

         In Escalera v. Bard Med., No. 4:16-CV-00121-JHM, 2017 U.S. Dist. LEXIS 147327, at

 *8 (W.D. Ky. Sep. 12, 2017), the court noted: “Thus, „[i]nformation is discoverable under

 revised Rule 26(b)(1) if it is relevant to any party's claim or defense and is proportional to the

 needs of the case.‟ Fed.R.Civ.P. 26, Advisory Committee's Note for 2015 Amendment. Notably,

 district courts within the Sixth Circuit have agreed that the 2015 amendments do not change the

 basic principle that Rule 26 is to be liberally construed to permit broad discovery.”1

         A motion to compel is permissible when the Defendant fails to answer an interrogatory

 submitted by Hacker under Rule 33,2 as FRCP 37(a)(1), in part, provides that “a party may move

 for an order compelling disclosure or discovery.”

         The statistical information sought herein is limited, narrowly tailored, and relevant to

 Hacker‟s claims against the Defendant. The information requested may reveal a pattern and


 1
   Citing He v. Rom, No. 15-CV-1869, 2016 U.S. Dist. LEXIS 137183, 2016 WL 5682012, at *13 (N.D. Ohio Oct. 3,
 2016); Suzette Scott-Warren v. Liberty Life Assurance Co. of Boston, 3:14-CV-00738-CRS-CHL, 2016 U.S. Dist.
 LEXIS 136513, 2016 WL 5661774, at *5 (W.D. Ky. Sept. 29, 2016); Brooks v. Caterpillar Global Mining Am.,
 LLC, No. 4:14-CV-00022-JHM, 2017 U.S. Dist. LEXIS 60306, 2016 WL 5213936, at *7 (W.D. Ky. Sept. 20,
 2016); Albritton v. CVS Caremark Corp., 5:13-CV-00218-GNS-LLK, 2016 U.S. Dist. LEXIS 83606, 2016 WL
 3580790, at *3 (W.D. Ky. June 28, 2016).
 2
   See FRCP 37(a)(3)(B)(iii).

                                                      3
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 4 of 8 - Page ID#: 276




 practice by the Defendant to retain a physician who prepares reports that result in high ratios of

 disability benefits being denied to claimants.        Information regarding Defendant‟s reckless

 disregard for the rights of its own insured (Hacker) and information regarding the Defendant‟s

 self-interest in denying benefits is relevant to Hacker‟s bad faith claims.

         The statistical information may also demonstrate that Defendant lacked a reasonable

 basis in denying Hacker‟s benefits, as it may have been anticipated that Dr. Marion would issue

 an opinion that would be unfavorable to Hacker.           The statistical information may further

 demonstrate that Defendant knew this would occur, and, thus, had no reasonable basis for

 denying Hacker‟s claim and acted with reckless disregard towards Hacker in denying her claim

 for disability benefits.

         Likewise, the statistical information may further support a determination that the

 Defendant violated Kentucky‟s Unfair Claims Settlement Practices Act (KRS 304.12-230).

 Pursuant to KRS 304.12-230(4), it is an unfair claims settlement practice for any person to refuse

 to pay claims without conducting a reasonable investigation based upon all available

 information. The statistical information may shed light on whether the Defendant conducted a

 reasonable investigation when denying Hacker‟s claim.

         The information sought herein is relevant to Hacker‟s claims against the Defendant, and,

 thus, should be produced. As the court in Groupwell Int'l (HK) Ltd. v. Gourmet Express, LLC,

 277 F.R.D. 348, 358 (W.D. Ky. 2011) noted:

          The Court observes that "[r]elevant material for the purpose of discovery will
          encompass any matter that may bear upon, or reasonably could lead to other
          matters that could bear upon, any issue that is or likely may be raised in the
          case." Invesco Institutional, Inc. v. Pass, 244 F.R.D. 374, 380 (W.D. Ky. 2007)
          (citing Minch v. City of Chicago, 213 F.R.D. 526, 527 (N.D. Ill. 2003)). Stated
          differently, "a request for discovery should be considered to be seeking
          relevant information if there is any possibility that the information sought may
          be relevant to the claim or defense of any party in the action." Id. (emphasis in

                                                   4
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 5 of 8 - Page ID#: 277




          original) (citing Goodyear Tire & Rubber Co. v. Kirk's Tire & Auto
          Servicenter, 211 F.R.D. 658, 663 (D. Kan. 2003)). Notably, "[t]he federal
          courts, even after the amendment of rule 26(b) in 2000, have continued to hold
          that, '[r]elevance for the purpose of rule 26 is broadly construed.'" Id. (quoting
          Jade Trading, LLC v. United States, 65 Fed. Cl. 188, 190-91 (2005)) (other
          citations omitted).

        Notably, the information sought by Hacker in this case sub judice is information

 Kentucky federal courts have granted before. For example, in Scott-Warren v. Liberty Life

 Assurance Co., No. 3:14-CV-00738-CRS-CHL, 2016 U.S. Dist. LEXIS 136513 (W.D. Ky. Sep.

 29, 2016), Liberty Life terminated Scott-Warren's disability benefits, and Scott-Warren filed suit

 against Liberty Life to recover benefits that she asserted were wrongfully denied under her

 insurance policy with Liberty Life. Scott-Warren moved to compel Liberty Life to answer

 statistical information related to Liberty Life's use of a third party contractor to review disability

 claims. Despite Liberty Life arguing “the statistical information sought by Plaintiff is of very

 limited, if any, relevance and certainly not warranted in light of the time consuming and costly

 review of its files that Liberty Life would have to undertake” and “would require it to perform a

 file-by-file review of the hundreds of thousands of claims submitted in the relevant time period

 because it does not have the information readily available in aggregate form,” the Court ordered

 Liberty Life to produce this information. Scott-Warren at *13. Liberty Life, like Defendant

 Aetna Life Insurance Company in this case, argued “proportionality and relevance requirements

 of Federal Rule of Civil Procedure 26(b)(1) in support of this objection.” Id. at *13. In Scott-

 Warren, the court noted the 2015 revisions to FRCP 26(b)(1) had restored the importance of

 proportionality in defining the scope of discovery, but the court still required Liberty Life to

 answer interrogatories with regard to Dr. Tal Jiva, the physician who reviewed the claim. Scott-

 Warren at *15. Similarly, the Defendant here should be required to provide limited information

 sought regarding Dr. Marion.

                                                   5
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 6 of 8 - Page ID#: 278




        This is also not the first time that Aetna Life Insurance Company has been compelled to

 produce this type of statistical information. In Kasko v. Aetna Life Ins. Co., 33 F. Supp. 3d 782,

 789 (E.D. Ky. 2014), the court ordered Aetna to provide responses “to the number of files in

 which the physicians recommended a finding of sedentary work or otherwise not disabled.”

        In this case sub judice, Dr. Marion provided the type of information requested herein in

 the last 3 pages of his report regarding Hacker, and it appears reasonable that obtaining the

 information sought now should be contained in the last couple pages of any report Dr. Marion

 has prepared for the Defendant. Obtaining this specific statistical information from a single

 report should only takes minutes.

        Dr. Marion, who was employed by University Disability Consortium (UDC), provided a

 report regarding Hacker at the request of the Defendant. Defendant could request UDC to email

 the Defendant any reports prepared by Dr. Marion for the Defendant during the years 2017 and

 2018. Defendant could than review the last few pages of any reports responsive to this request to

 answer Plaintiff‟s interrogatory. Moreover, the undersigned counsel would be agreeable to

 reviewing any reports prepared by Dr. Marion for the Defendant during the years 2017 and 2018

 at defense counsel‟s office in Cincinnati, Ohio, so that the Plaintiff could determine the number

 of times Dr. Marion found a claimant to be able to work in at least a sedentary occupation or

 found the claimant not to be disabled. This should alleviate any concerns about potential costs to

 the Defendant.

    III. Conclusion

        Wherefore, the Plaintiff Connie Hacker respectfully requests this Court to Order the

 Defendant Aetna Life Insurance Company to provide the Plaintiff with the number of times in

 2017 and 2018 where Dr. Marion found a claimant to be able to work in at least a sedentary



                                                 6
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 7 of 8 - Page ID#: 279




 occupation or found the claimant not to be disabled after reviewing said claimant‟s information

 for the Defendant.

                                                    Respectfully submitted,

                                                    /s/ Timothy E. Geertz____
                                                    Law Offices of Timothy E. Geertz, PLLC
                                                    2333 Alexandria Drive
                                                    Lexington, Kentucky 40504
                                                    Telephone: 859-299-2929
                                                    Facsimile: 859-201-1141
                                                    Email: tim@geertzlaw.com
                                                    Attorney for Plaintiff Connie L. Hacker




                          CERTIFICATION UNDER FRCP 37(a)(1)

 I do hereby certify that the undersigned has made a good faith attempt to confer and obtain the
 above requested information. The undersigned states he tendered this discovery initially on
 February 27, 2019 to the Defendant. On April 30, 2019, the undersigned requested a supplement
 from Defendant regarding the deficient response. On May 9, 2019, the undersigned sent an email
 to Defendant requesting a supplement. On May 16, 2019, the undersigned sent an additional
 email regarding discovery. On May 29, 2019, a telephone conference was held between the
 parties. On June 7, 2019, the undersigned sent an email requesting a written response from
 Defendant. Defendant refused to provide information responsive to Interrogatory 13. In a letter
 dated June 26, 2019, the undersigned again requested this information. In a letter dated
 July 16, 2019, the undersigned sent Defendant another letter requesting this information. On
 July 19, 2019, Defendant again refused to produce this information. On July 22, 2019 and
 August 1, 2019, a telephone conference was held with Magistrate Judge Hanly A. Ingram
 regarding this matter.



                                                    /s/ Timothy E. Geertz____
                                                    Law Offices of Timothy E. Geertz, PLLC
                                                    Attorney for Plaintiff Connie L. Hacker




                                               7
Case: 6:18-cv-00334-REW-HAI Doc #: 27 Filed: 08/19/19 Page: 8 of 8 - Page ID#: 280




                                CERTIFICATE OF SERVICE

         I hereby certify that on August 19, 2019, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
 the following:

       William B. Wahlheim, Jr: wwahlheim@maynardcooper.com,
        pjones@maynardcooper.com
       Grace R. Murphy: gmurphy@maynardcooper.com, pjones@maynardcooper.com
       Richard D. Porotsky, Jr.: richard.porotsky@dinslaw.com

                                                    /s/ Timothy E. Geertz_______
                                                    TIMOTHY E. GEERTZ
                                                    Law Offices of Timothy E. Geertz, PLLC
                                                    2333 Alexandria Drive
                                                    Lexington, KY 40504
                                                    Phone: (859) 299-2929
                                                    Facsimile: (859) 201-1141
                                                    tim@geertzlaw.com
                                                    Attorney for Plaintiff Connie Hacker




                                               8
